

116 HR 530 IH: Accelerating Broadband Development by Empowering Local Communities Act of 2019
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 530IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Ms. Eshoo (for herself and Ms. Speier) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide that certain actions by the Federal Communications Commission shall have no force or
			 effect.
	
 1.Short titleThis Act may be cited as the Accelerating Broadband Development by Empowering Local Communities Act of 2019. 2.Preservation of rights of State and local governmentsActions by the Federal Communications Commission in Accelerating Wireless and Wireline Broadband Deployment by Removing Barriers to Infrastructure Investment (83 Fed. Reg. 51867) and the Federal Communications Commission’s Declaratory Ruling in Third Report and Order and Declaratory Ruling (FCC 18–111) shall have no force or effect.
		